DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2 and 6-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pucillo (US 7,004,314 B2).
Regarding claim 1, Pucillo teaches a tray for carrying food and drinks comprising: an enclosed food compartment 63 (Fig. 4) having a back wall 28 (Fig. 1), a first side wall portion of a first side wall 24, a second side wall portion of a second side wall 24’, a front wall 38 and a horizontal top wall 30 at a first height, and opening in a wall of the compartment forming a handle for carrying the tray (Pucillo shows an opening at the fold line between panels 28 and 30 that a user could grip while carrying the tray); and, a cup holder connected to the enclosed food compartment having a second side wall portion of the first side wall, a second side wall portion of the second side wall, and a horizontal top wall 36 at a second height less than the first height (Fig. 5), the top wall of the cup holder having a first opening 40 for receiving a cup. 
Regarding claim 2, Pucillo illustrates the handle is centrally located at a mid portion of the tray between the first height and the second height; as it abuts the hinge line of the panel 30 (Fig. 1).
Regarding claim 6, Pucillo teaches the cup holder includes a cup holder front wall 34 (Fig. 4).
Regarding claim 7, Pucillo teaches the cup holder top wall has a second opening for inserting a cup (Fig. 4).
Regarding claim 8, Pucillo illustrates the cup openings in the cup holder include a plurality of tabs extending into the openings (Fig. 4).
Regarding claim 9, Pucillo teaches the cup holder and food compartment are formed from a corrugated paper material (col 4 lines 35-39).
Regarding claim 10, Pucillo teaches the tray is formed from a single blank of the corrugated paper material (Fig. 1).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-8, 11-13, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Watson et al. (US 4,407,442) in view of Hand (US 3,871,520) in view of Blackman (US 4,850,529).
Regarding claims 1 and 7-8, Watson teaches a tray for carrying food and drinks comprising: an enclosed food compartment (the taller, right side compartment; Fig. 2) having a back wall 8, a first side wall portion of a first side wall 10, a second side wall portion of a second side wall 6, a front wall 30b (Fig. 4) and a horizontal top wall 50 at a first height; and, a cup 
Regarding the handle, Hand teaches an analogously formed L shape container and teaches providing a handle opening 8 in the wall between the short and tall sections of the carton (Fig. 1), which would be in the food compartment of Watson.  It would have been obvious to one of ordinary skill in the art to modify the structure of Watson by adding the handle as taught by Hand with the motivation of facilitating easy handling of the carton, as taught by Hand (col 1lines 18-21).
Regarding the first opening, Blackman teaches an analogously formed L shape container (Fig. 10) and teaches providing a plurality of openings 222 in a top wall of the shorter compartment, each of each of the plurality of openings in the cup holder include a plurality of tabs extending into the openings 224 (Fig. 9).  It would have been obvious to one of ordinary skill in the art to further modify the container of Watson to have openings on the top of the shorter compartment with the motivation of securing holding cups in place, as taught by Blackman (col 5 lines 27-34 and 40-44).
Regarding claim 2, Watson is modified with a handle as taught by Hand, and the handle position of Hand is centrally located at a mid portion of the tray between the first height and the second height (Fig. 1).
Regarding claim 3, Watson teaches the food compartment includes a rectangular bottom wall 20 and the cup holder includes a rectangular bottom wall 20 coextensive with the bottom wall of the food compartment (Fig. 1).
Regarding claim 4, Watson teaches the top wall 50 of the food compartment is formed from a flap connected to a top edge of the back wall 8 (Fig. 2) and wherein the front wall portion 30b of the food compartment extends upward from the top wall 30a of the cup holder (Figs. 3-4).
Regarding claim 5, Watson is modified with a handle as taught by Hand, and the handle position of Hand teaches the front wall portion of the food compartment includes the handle (Fig. 1).
Regarding claim 6, Watson teaches the cup holder includes a cup holder front wall 12 (Fig. 4).
Regarding claims 11 and 16, Watson teaches tray for carrying food and drinks comprising: a food compartment (the taller, right side compartment; Fig. 2) having a bottom wall 22, a first side wall 16+30b, a second side wall 8, a back wall 6, a front wall portion 10 and a top wall 50 moveable from a horizontal closed position (Figs. 4-5) at a first height to an open position (Fig. 2); and, a cup holder portion (the shorter, left side compartment) connected to the food compartment having a top wall 30a at a second height less than the first height.  Watson does not teach handle or the top wall of the cup holder having a first opening.  
Regarding the handle, Hand teaches an analogously formed L shape container and teaches providing a handle opening 8 in the wall between the short and tall sections of the carton (Fig. 1), which would be in the food compartment of Watson.  It would have been 
Regarding the first opening, Blackman teaches an analogously formed L shape container (Fig. 10) and teaches providing a plurality of openings 222 in a top wall of the shorter compartment, each of each of the plurality of openings in the cup holder include a plurality of tabs extending into the openings 224 (Fig. 9).  It would have been obvious to one of ordinary skill in the art to further modify the container of Watson to have openings on the top of the shorter compartment with the motivation of securing holding cups in place, as taught by Blackman (col 5 lines 27-34 and 40-44).
Regarding claim 12, Watson teaches the front wall portion 30b in the food compartment extends upward from a top surface of the top wall 30a of the cup holder (Figs. 3-4).
Regarding claim 13, Watson is modified with a handle as taught by Hand, and the handle position of Hand teaches the front wall portion of the food compartment includes the handle (Fig. 1).
Regarding claim 17, Watson teaches the cup holder portion includes a back wall 16 separating the cup holder portion from the food compartment (Fig. 2).
Regarding claim 18, Watson teaches the top wall (Fig. 3) of the food compartment is formed from a first flap 30c connected to the first side wall 16+30b, a second flap 50 connected to the second side wall 8 and a third flap 52 connected to the back wall 6.

Claims 9-10 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Watson et al. (US 4,407,442) in view of Hand (US 3,871,520) in view of Blackman (US 4,850,529) as applied to claims 1 and 11 above, and further in view of Colletti (US 4,830,185). Watson teaches the tray is formed from a single blank (Fig. 1) of foldable sheet material such as paperboard (col 1 lines 22-25), but does not teach corrugated paperboard. Collette teaches an analogous tray and teaches it is known to form such trays from corrugated paper material (col 2 lines 1-3). It would have been obvious to one having ordinary skill in the art at the time the invention was made to form the container of Watson and Hand using a corrugated paper material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPO 416.

Claims 1-2, 6-7, 11-12, 14, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Hajek (US 2019/0071210 A1) in view of Cai (US 6,213,389 B1).
Regarding claims 1 and 11, Hajek teaches a tray for carrying food and drinks comprising: an enclosed food compartment (Figs. 1 and 6) having a back wall 31+33, a first side wall portion of a first side wall 61+85, a second side wall portion of a second side wall 63+87, a front wall 37 and a horizontal top wall 35 at a first height; the top wall of the food compartment movable a horizontal closed position (Fig. 6) and an open position (Fig. 7) and, a cup holder connected to the enclosed food compartment having a second side wall portion of the first side wall , a second side wall portion of the second side wall 61, and a horizontal top wall 25 at a second height less than the first height, the top wall of the cup holder having a first opening for 
Regarding claim 2, Hajek is modified with the handle of Cai, and Cai teaches providing the handle 44 extending above the fold line that forms the hinge of the clamshell lid (Fig. 3), and this location on the structure of Hajek is such that the handle is centrally located at a mid portion of the tray between the first height and the second height, as everything above the hinge line is between the first and second height.
Regarding claim 6, Hajek teaches the cup holder includes a cup holder front wall 27 (Fig. 6).
Regarding claims 7 and 16, Hajek teaches the cup holder top wall has a second opening for inserting a cup (Fig. 8).
Regarding claim 12, Hajek teaches the front wall portion 37 in the food compartment extends upward from a top surface of the top wall 25 of the cup holder (Fig. 6; this element is mislabeled as 33 in Fig. 6).
Regarding claim 14, Hajek teaches the front wall portion 37 of the food compartment includes a first side tab 93 for connecting to the first side wall and a second side tab 95 for connecting to the second side wall.
Regarding claim 17, Hajek teaches the cup holder portion includes a back wall 23 separating the cup holder portion from the food compartment (Figs. 4-5).

Claims 15 and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Hajek (US 2019/0071210 A1) in view of Cai (US 6,213,389 B1) as applied to claims 1 and 14 above, and further in view of Cassidy (US 5,020,717).
Regarding claim 15, Hajek does not teach the first side wall includes a first slot for receiving a portion of the first tab and the second side wall includes a second slot for receiving a portion of the second tab.  Cassidy teaches an analogous clamshell carton (Fig. 3) and teaches providing slits on the first and second side walls and engaging members on the first and second tabs, as well as all the other tabs, for the purpose of being able to assemble the tray without adhesive, as taught by Cassidy (col 1 lines 31-39).  It would have been obvious to one of ordinary skill in the art to further modify the structure of Hajek with slots and interlocking tab shapes of Cassidy for that purpose.
Regarding claim 22, Hajek teaches a partial front wall flap 37 (Fig. 1) connected to the top wall 35 of the food compartment, the partial front wall flap including a first side tab 93 and a second side tab 95.  Hajek does not teach slots for receiving the side tabs.  Cassidy teaches an analogous clamshell carton (Fig. 3) and teaches providing slits on the first and second side walls and engaging members on the first and second tabs, as well as all the other tabs, for the purpose of being able to assemble the tray without adhesive, as taught by Cassidy (col 1 lines 31-39).  It would have been obvious to one of ordinary skill in the art to further modify the structure of Hajek with slots and interlocking tab shapes of Cassidy for that purpose.
Regarding claim 23, Hajek is modified with the slots and interlocking shapes of Cassidy, and Cassidy teaches the portion for insertion on the first side tab includes an extension 34 for locking with the first slot and the portion for insertion on the second side tab includes an extension for locking with the second slot (Fig. 1).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Pucillo (US 7,004,314 B2) as applied to claim 7 above, and further in view of Hajek (US 2019/0071210 A1).  Pucillo does not teach a vertical interior wall in the cup holder between the first opening and the second opening, wherein the vertical interior wall is parallel to the first side wall and the second side wall.  Hajek teaches an analogous tray carrier and teaches using a rectangular shaped cup opening to carry rectangular condiment cups (Fig. 8).  It would have been obvious to one of ordinary skill in the art to modify the structure of Pucillo with the cup opening structures of Hajek with the motivation of holding rectangular cups.  Hajek teaches forming these openings by folding down the top wall material 25 to form internal walls 103 and 105 (Fig. 7), and in the structure of Pucillo, these would be parallel to the first and second sidewalls.

Response to Arguments
The objection to claim 1 has been withdrawn.
Applicant’s arguments, see Remarks, filed 01/28/2021, with respect to the rejection under 35 USC 102 in view of Hand (US 3,871,520) have been fully considered and are persuasive.  The rejection of claims 1-6, 11-15, and 18 under 35 USC 102(a)(1) has been withdrawn. 
Applicant's arguments, see Remarks, filed 01/28/2021, with respect the rejection under 35 USC 103 been fully considered but they are not persuasive. Applicant argues there is no motivation to combine and that adding the claimed features is counter to the objective of the primary reference.  As applicant does not further elaborate on a basis for there being no motivation to combine, and that adding a handle and openings would go against the purpose of the structure being enclosed.  The reference relied upon to teach a handle, Hand (US 3,871,520), teaches a packaging container that also encloses contents, so the examiner does not consider this to undermine the notion of having a closure for contents.  The reference relied upon to teach the openings, Blackman (US 4,850,829), teaches using holding openings formed by a small aperture and fingers (Fig. 11).  The examiner takes the position that this un-deformed structure would still serve as a closure, as just like with a handle opening, an opening smaller than contents does not allow contents to escape and therefore does not undermine the functionality of the closure.  Especially regarding handle openings, one of ordinary skill in the art understands handles.  Once handle location is known, it is generally obvious to use this known location in similarly shaped containers use the same location where there is a reasonable expectation of success. In the instant case, Hand teaches putting a handle on wall between short and tall compartments, so it’s obvious to put a handle there on any L-shaped container except where it is not reasonable to expect this wall to support the weight of the container, such as the previously applied Colletti (US 4,830,185).  Panel 82 (Fig. 5) is analogous placement for the handle taught by Hand, but lifting this panel up is how one opens the container (Fig. 3), so the notion that this wall could support a handle functioning to carry the container is dubious.  The claimed cup openings are similarly well known and obvious to 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Torres (US 2007/0017849) teaches a dual compartment L-shaped container having an opening in the shorter compartment (Fig. 4).  Cai (US 5,890,648) teaches a dual compartment container with a food compartment and cup holder having different heights (Fig. 3).  Sorenson (US 5,221,040) teaches providing a handle size aperture in the upper half of a clamshell container hinge (Figs. 17-20) for the purpose of preventing buckling of the container when opening it; which is relevant to the limitations of claim 2. Page (US 3,722,781) teaches forming cup openings using both fingers and a wall segment 26 (Fig. 6) that is between cup openings and parallel to the side walls, which is relevant to the limitations of claims 8 and 21.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP D SCHMIDT whose telephone number is (571)272-3459.  The examiner can normally be reached on Monday-Friday; hours vary approximately 0800-1900.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHILLIP D SCHMIDT/Examiner, Art Unit 3734             

/NATHAN J NEWHOUSE/Supervisory Patent Examiner, Art Unit 3734